UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (MarkOne) ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended January 28, 2017 (Fiscal 2016) OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1 TO Commission File Number01-34219 DESTINATION XL GROUP, INC. (Exact name of Registrant as specified in its Charter) Delaware 04-2623104 ( State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 555 Turnpike Street, Canton, MA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (781)828-9300 Securities registered pursuant to Section12(b) of the Act: Title of each className of each exchange on which registered Common Stock, Par Value $0.01 Per Share NASDAQ Stock Market, LLC Securities registered pursuant to Section12(g) of the Act: None
